Citation Nr: 0833686	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 
2002).  

2.  Entitlement to burial benefits at the rate payable for 
service-connected cause of death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  He passed away on February [redacted], 2003.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Oakland, California.  In October 2006, the Board remanded the 
claim for the purpose of obtaining additional evidence.  The 
claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in February 2003; the Certificate of 
Death listed the causes of the veteran's death to be terminal 
brain carcinoma due to leptomeningeal carcinomatosis due to 
adenocarcinoma of esophagus.  

3.  At the time of death, the veteran was in receipt of VA 
compensation benefits.

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service has not been 
presented.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than five years immediately preceding 
death.

6.  The evidence of record does not establish that the 
veteran's death was due to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 
5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.312, 3.807 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 
20.1106 (2007).

3.  The criteria for entitlement to burial benefits at an 
increased rated have not been met.  38 U.S.C.A. §§ 2307, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an October 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued after the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOCs).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for her to succeed with her appeal.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. 37 (2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran had received 
treatment, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's most recent 
development instructions in the Board's October 2006 Remand 
for the issue discussed in the Decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing DIC and service connection for the cause of the 
veteran's death claims.  She has been advised of the evidence 
considered in connection with her appeal and what information 
VA and the appellant would provide.  She has been told what 
the VA would do to assist her with her claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The veteran served in the US Air Force during the Vietnam War 
Era.  The record indicates that because of this service, he 
was stationed in the Republic of Vietnam.  After his service 
in Vietnam, the veteran returned to CONUS and subsequently 
left the Air Force in August 1970.  The record indicates that 
after leaving the Air Force, the veteran applied for VA 
dental benefits and for education benefits.  He did not, 
however, claim that he was suffering from any other 
disability due to his military service or due to the possible 
exposure to chemical dioxins while stationed in Vietnam.  

In 2001, the veteran submitted a claim for VA benefits.  At 
that time, he asked that service connection be granted for 
post-traumatic stress disorder (PTSD).  He also asked that 
service connection be granted for diabetes mellitus, 
"cancer", bilateral hearing loss, and tinnitus.  

Service connection was ultimately granted for the veteran's 
hearing loss and tinnitus.  However, service connection was 
not granted for diabetes mellitus and esophagogastric 
junction cancer with metastasis - both secondary to exposure 
to Agent Orange.  That decision was issued by the RO in 
January 2003.  

Approximately one month later, on February [redacted], 2003, the 
veteran passed away.  Following his death, the veteran's 
widow, the appellant, submitted a claim for DIC benefits.  
She also asked that service connection be granted for the 
cause of his death, and that she be awarded burial benefits.  
To support her claim, the appellant submitted a California 
Certificate of Death.  The preparer of the document wrote 
that the veteran's immediate cause of death was terminal 
brain carcinoma due to or as a consequence of leptomenigeal 
carcinomatosis due to adenocarcinoma of the esophagus.  

In her claim, the appellant averred that because of the 
veteran's military service in the Republic of Vietnam, he was 
exposed to chemical dioxins that lead to the development of 
adenocarcinoma of the gastroesophageal junction.  She 
insinuated that "but for" his exposure to chemical dioxins, 
he would not have developed the cancer that led to his death 
in 2003.  

To support her claim, the appellant has submitted medical 
records showing the treatment the veteran received after 
being diagnosed with cancer.  Of note is a letter written in 
March 2003 by Doctor K. D. H.  Dr. K. D. H. wrote:

	. . . This is a highly unusual 
presentation and course for 
adenocarcinoma at this location.  While 
he had a history of alcohol and cigarette 
use, which probably increased the risk of 
the development of adenocarcinoma at the 
GE junction, the striking element in his 
history in this respect is the intensive 
exposure to Agent Orange during his three 
tours in Vietnam, described in my initial 
history and physical examination report.  
I feel that more likely than not this 
exposure has played a role in the 
development and unusual natural history 
of [the veteran's] tumor.  

Note:  The veteran's DD 214 shows that the veteran did not 
have three tours of duty in Vietnam.  He had only one tour of 
duty in Vietnam - the tour ran from January 1, 1968, to 
approximately January 1, 1969 (eleven months, twenty-eight 
days).  Hence, the veteran experienced much less exposure to 
chemical dioxins than indicated by Dr. K. D. H.  Also of note 
is the fact that Dr. K. D. H. did not submit any supporting 
documentation with his letter.  That is, Dr. K. D. H. did not 
proffer any treatises, reports, medical articles, etcetera 
that would confirm or at least partially substantiate his 
assertions that the veteran's exposure to chemical dioxins 
"played a role in the development" of the veteran's 
carcinoma.

Also submitted by the appellant was a 1990 report for the VA 
by Admiral E. R. Zumwalt, Jr.  In that report, Admiral 
Zumwalt concluded that there was adequate evidence for the 
Secretary to conclude that it is at least as likely as not 
that there is a relationship between exposure to AO and 
nasal/pharyngeal/esophageal cancers.  The appellant has 
argued that the report by Admiral Zumwalt support her 
assertions.  Indeed, research has shown that a number of 
diseases may have a causal connection to Agent Orange or 
other herbicide exposure.  In this argument, the appellant 
has a valid stance.  However, the law currently recognizes 
only eleven diseases for presumptive service connection due 
to exposure to herbicides, as they have been shown to have 
such a probability of causal connection.  See Notice, 59 Fed. 
Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).  Adenocarcinoma of the esophagogastric junction with 
metastasis is not one of the eleven presumptive diseases 
associated with exposure to herbicides.  

The appellant has also submitted excerpts from decisions 
previously decided by the Board.  In essence, these decisions 
loosely support the appellant's assertions that the veteran's 
adenocarcinoma of the gastroesophageal junction was the 
result of his exposure to chemical dioxins while he was 
stationed in Vietnam.  

Despite the evidence submitted by the appellant, the RO has 
denied her claim for benefits and she has appealed to the 
Board for review.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  If 
a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, type II diabetes mellitus, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2007), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he did serve in 
Vietnam - he received numerous medals for said service.

Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2007).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e) (2007), the presumption 
of service connection related to Agent Orange is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2007).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2007).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22 (2007).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2007).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2007), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The veteran's service medical records are negative for any 
findings or treatment for cancer of the esophagus or any 
other portion of the gastrointestinal tract.  The veteran's 
post-service medical records fail to show treatment for any 
of the presumptive diseases noted at 38 C.F.R. § 3.309 
(2007).  

Not noted previously are two submissions by a VA doctor with 
respect to the veteran's cancer.  The first was provided in 
September 2002 and the second was written in April 2007.  The 
first examination report did not per se provide an 
etiological opinion with respect to the veteran's cancer.  
The second report does.  Specifically, the doctor wrote, 
after he reviewed all of the veteran's claims file, the 
following:

The veteran was being treated by Dr. K. 
D. H., for palliative care, and was known 
to be terminal.  The Rating Board [h]as 
asked whether or not the veteran's cancer 
was related in any way due to Agent 
Orange herbicide exposure.

I refer to the information listed in the 
American Cancer Society web site, with 
respect to gastroenterologic cancers, the 
following is written:  "Gastrointestinal 
(GI) cancer:  Cancers of the GI tract - 
esophagus, stomach, pancreas, colon, and 
rectum - have been extensively studied in 
Vietnam veterans, occupational groups 
with herbicide exposure, and people 
exposed to dioxins.  These studies have 
yielded a fairly consistent pattern of no 
association between these exposures and 
any GI cancer."

There is no known association with this 
sort of cancer due to Agent Orange 
exposure, and I regret that we are not 
able to consider the veteran's death 
related to an Agent Orange service-
related cause.  

Nevertheless, the appellant did submit the note from Dr. D. 
K. H. which suggests that the veteran's cancer, and 
ultimately his death, was caused by or due to his exposure to 
chemical dioxins while he was in service.  She further 
contends that this statement substantiates her assertions.  
The Board however disagrees.

More specifically, the Board finds that the statement 
submitted by Dr. K. D. H. inconclusive and speculative.  As a 
reminder, Dr. K. D. H. wrote that the veteran's Agent Orange 
exposure "played a role in the development" of the 
veteran's carcinoma.  Yet, this statement in and of itself is 
not definitive in proving the claim.  This assertion is 
deemed to be of limited weight as the statements fail to 
assert a medical basis upon which the suppositions have been 
predicated thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The statement written by Dr. K. D. H. is 
just that - a statement - without any supporting documents or 
clinical data that would corroborate the assertions made by 
the physician.  The Board would further point out that the 
veteran's other treating physician, Doctor M. Javaid, never 
etiologically linked the veteran's cancer with his exposure 
to chemical dioxins.  Instead, Dr. Javaid merely noted that 
the veteran had been exposed to Agent Orange and did not draw 
any conclusions based on that exposure.  

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
disability.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has not suggested that there is any 
relationship between the veteran's exposure to chemical 
dioxins and his subsequent development of cancer.  With 
respect to the unsubstantiated hypothesis provided by Dr. K. 
D. H., he made his suggestion even though the VA has 
categorically and definitely concluded that the type of 
cancer the veteran suffered therefrom is not a presumptive 
disorder related to Agent Orange exposure.  The Board 
acknowledges that while the presumptions of 38 C.F.R. 
§§ 3.307 and 3.309 (2007) do not apply, service connection 
may still be granted on a direct basis in accordance with 
Combee.  

Yet, with respect to the statement by Dr. D. K. H., the Board 
finds that his opinion regarding a nexus to be less probative 
because he is less-informed.  There is no indication from any 
of the records contained in the claims folder that Dr. D. K. 
H. ever reviewed the veteran's complete claims folder.  On 
the other hand, the most VA examiner who provided the April 
2007 report thoroughly reviewed the veteran's claims file 
including all clinical records prior to rendering a final 
diagnosis.  He also provided reference material to 
substantiate his premise.  In arriving at this conclusion, 
the VA examiner concluded that the veteran's cancer was not 
due to the veteran's military service including his exposure 
to chemical dioxins.  

Additionally, with respect to the letter opinion provided by 
Dr. D. K. H., the Board believes that his statement - "this 
exposure has played a role" - is speculative and 
inconclusive.  The Court in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or that there 
is a relationship between two dissimilar conditions.  The 
Court went further in Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992), when it said that evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection.  The Board finds that the opinion 
provided by Dr. D. K. H. as speculative and not persuasive 
and insufficient to establish service connection on a direct 
basis.  That is, an award of service connection may not be 
based on a resort to pure speculation or even remote 
possibility.

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to her husband's service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Finally, the appellant has submitted excerpts from claims 
previously adjudicated by the Board.  These cases indicate 
that the Board has, on occasion, granted service connection 
for a cancer similar to the veteran's secondary to exposure 
to chemical dioxins.  Medical treatise evidence along with 
previous Board decisions can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (2007) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, crucially, the previous Board decisions which have been 
submitted by the appellant are case specific and do not 
specifically relate to the facts and circumstances 
surrounding the veteran and his particular case.  These 
previous Board decisions are not the equivalent of a 
statement from a medical expert who actually reviewed the 
veteran's medical history and rendered a definitive opinion 
based on the specifics of the veteran's history.  Therefore, 
it is the conclusion of the Board that the previous Board 
decisions are of no probative value in determining whether a 
medical nexus relationship exists between the veteran's 
cancer and his exposure to Agent Orange.  

While the record indicates that the veteran was being treated 
for various disabilities and conditions since his release 
from active duty, that same record, taken in toto, does not 
show that the condition which led to his death was related to 
his military service.  Thus, despite the appellant's 
contentions, nonspeculative medical evidence showing that the 
veteran's death was caused by or related to his service or 
exposure to chemical dioxins or due to a disability that 
should have been service-connected has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service, to include being exposed to 
chemical dioxins while stationed in the Republic of Vietnam, 
did not cause or contribute to the veteran's death.  Hence, 
service connection for the cause of the veteran's death is 
denied.

With respect to the DIC claim, the evidence shows that the 
appellant was married to the veteran at the time of his 
death.  During his lifetime, service connection had been 
granted for bilateral hearing loss and tinnitus.  After his 
death, service connection for accrued benefits purposes was 
granted for post-traumatic stress disorder.  Although a 100 
percent disability rating was assigned for his PTSD, the 
effective date of that award was determined to be October 24, 
2001 - approximately eighteen months prior to his death on 
March 4, 2003.  Hence, a 100 percent disability evaluation 
was not in effect for ten years prior to the veteran's death 
as required by 38 C.F.R. § 3.22 (2007).  The appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's adenocarcinoma was caused by his military 
service and that this condition caused the veteran's death.  
To the extent the appellant might argue that this disorder or 
his service-connected PTSD rendered the veteran totally 
disabled for at least 10 years before his death if a claim 
had been filed earlier, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in February 2003.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant'' rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The remaining item on appeal is entitlement to burial 
benefits at the rate payable for service-connected cause of 
death.  Surviving spouses are entitled to burial allowances 
at differing rates when certain conditions are met.  
Specifically, if a veteran's death is the result of a 
service-connected disability, burial benefits in an amount 
not to exceed $2,000.00 (US dollars) may be paid.  38 
U.S.C.A. § 2307 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1600(a) (2007).  If a veteran's death is not the result of 
a service-connected disability, however, benefits currently 
in an amount not to exceed $300.00 (US dollars) may be 
granted if, at the time of his death, the veteran was in 
receipt of pension or compensation.  38 U.S.C.A. § 2302(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.1600(b) (2007).

Based on the discussion above, the appellant is not eligible 
for receipt of DIC benefits.  Moreover, service connection 
for the cause of the veteran's death has not been found.  
Because the appellant has not met the requirements of 38 
U.S.C.A. § 2307 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.1600(a) (2007), burial benefits at a higher rate may not 
be granted to the appellant.  Accordingly, it is not 
appropriate to grant the service-connected burial benefits 
which the appellant seeks in this case.  The appellant's 
claim is denied.  

Under these circumstances, because the basic legal criteria 
for the benefit sought are not met, the claim must be denied.  
The Court has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Id.; Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to DIC under 38 
U.S.C.A. § 1318 (West 2002 ) is denied.  

2.  Entitlement to burial benefits at the rate payable for 
service-connected cause of death is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


